JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 21, 2012, be affirmed. Appellee has offered a legitimate nondiscriminatory reason for the non-selection of appellant. Appellant has failed to produce evidence sufficient for a reasonable jury to find that the asserted reason was not the actual reason and that the appellee intentionally discriminated against him. See Jones v. Bernanke, 557 F.3d 670, 678 (D.C.Cir.2009); Brady v. Office of the Sergeant at Arms, U.S. House of Representatives, 520 F.3d 490, 494 (D.C.Cir.2008); see also Porter v. Shah, 606 F.3d 809, 816 (D.C.Cir.2010) (plaintiffs own speculations and allegations are insufficient to create a genuine issue of material fact regarding an employer’s nondiscriminatory reasons for its hiring decisions).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.